The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of intoxicating liquor, and was sentenced to be confined in the county jail for 30 days and to pay a fine of $50 and costs, and appeals.
The record in this case was filed in this court on April 29, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 319